Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-14-2000

Sterling v. Minersville
Precedential or Non-Precedential:

Docket 99-1768




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"Sterling v. Minersville" (2000). 2000 Decisions. Paper 234.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/234


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed November 14, 2000

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 99-1768

MADONNA STERLING, Executrix of the Estate of Mar cus
Anthony Wayman

v.

BOROUGH OF MINERSVILLE; F. SCOTT WILINSKY ,
POLICE OFFICER; THOMAS HOBAN, POLICE OFFICER;
JOSEPH WILINSKY, POLICE CHIEF, individually and as
police officers for the Borough of Minersville

       Officer F. Scott Wilinsky and
       Officer Thomas Hoban,
       Appellants

Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. Civ. No. 98-cv-01857)
District Judge: Honorable Arnold C. Rapoport

Argued
July 18, 2000

Before: MANSMANN, RENDELL and STAPLETON,
Circuit Judges.
ORDER AMENDING THE OPINION

The opinion filed on November 6, 2000 is amended as
follows:

On page 4, line 36, delete "808" and substitute "826,
828."

On page 6, line 2, add the words "in question" between
the words "privacy" and "inher ed".

Also on page 6, lines 32-33, add a single quotation mark
before the word "the" on line 32. On line 33, after the word
"matters" add ". . ." followed by a single quotation mark and
a full quotation mark. Should read: matters . .. .' "

On page 7, lines 3-4, change the word "federal" to
"fundamental" and change the word "upon" to the word
"to". On line 4, add the word "consensual" before the word
"sodomy".

Also, on page 7, line 19, the capital "T" in the   word "The"
should be placed in brackets. On line 20, change   the word
"about" to "concerning". On line 22, add ". . ."   after the
word "recognized." Should read: recognized . . .   ."

On page 8, line 21, add the words "or personal" after the
word "intimate". On line 22, add the wor d "is" after the
word "justified".

Also, on page 8, lines 39 and 40, change the citation to
"225 F.3d 290 (3d Cir. 2000)."

On page 9, line 6, change the word "fell" to "falls". On
line 7, add the words "of one" after the word "right". On line
8, add quotation marks after the word "matters". On line
11, add a comma after the word "confidential". On line 12,
change "*9" to "303".

On page 10, line 22, place the "t" in the wor d "threats" in
brackets. On line 23, add the word "a" before the word
"chilling". On line 24, add the word"the" after the word
"which".

                                2
       BY THE COURT:

       /s/ Carol Los MansmannCircuit Judge

Date: November 14, 2000

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               3